Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered July 6, 1989, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. By decision and order dated August 10, 1992, this Court remitted the matter to the Supreme Court for an in camera hearing and inquiry and held the appeal in abeyance in the interim (see, People v Pimental, 182 AD2d 80). On November 6, 1992, the Supreme Court, Kings County (DeLury, J.), vacated the judgment rendered July 6, 1989, whereupon a new plea was negotiated and a new sentence was imposed nunc pro tunc.
Ordered that the appeal is dismissed as academic.
As the judgment appealed from has been vacated, the defendant’s appeal is dismissed as academic. Balletta, J. P., Lawrence, Copertino and Santucci, JJ., concur.